Appeal by defendant, as limited by his motion, from *580a sentence of the Supreme Court, Suffolk County, imposed May 23, 1979, upon his conviction of criminal possession of a weapon in the third degree, upon a jury verdict, the sentence being a term of imprisonment of 60 days, plus probation for a period of 4 years and 10 months. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of probation for five years. As so modified, sentence affirmed and case remitted to Criminal Term for the imposition of the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.